DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-4, 6, and 8-11 are pending and have been examined in this application. Claims 1, 3, and 6 are amended, claims 2, 4 are original, claims 8-11 are new, claims 5 and 7 are cancelled.

Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “a pair of first guides”, but a pair of first guides has already been recited in claim 1, making claim 3 indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 re-recites the limitations including in claim 1, there being a pair of first guides spaced laterally of the connection points, the first strap extending through the pair of first guides. 
Claim 10 is dependent upon itself, but it appears it means to be dependent upon claim 9.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170142959 A1) to Berkbuegler in view of (US 20140182969 A1) to Overbaugh.
In regards to claim 1, Berkbuegler anticipates a treestand, comprising: a ladder (Berkbuegler; 12) having a plurality of rungs (Berkbuegler; see the rungs in FIG 1); a platform (Berkbuegler; 14) extending outwardly in a first direction from an upper end of the ladder (Berkbuegler; see FIG 1); a gripping surface at a front edge of the platform (Berkbuegler; any surface associated with the end of the platform 14 facing the tree, or the surfaces connected to the jaws and the platform at the “front edge” which can be gripped); a pair of jaws under the platform (Berkbuegler; 30, 31 attached at the underside of 14), the pair of jaws rotatable between a first open position (Berkbuegler; FIG 3A) and a closed position (Berkbuegler; FIG 3B); a first strap having a pair of ends (Berkbuegler; strap 42), each of the pair of ends connected to a respective one of the pair of jaws at a connection point (Berkbuegler; connection point being at the screw which attaches the bracket to the rotatable jaw, 54a and 54b in FIG 4); a second strap (Berkbuegler; 44) connected to the first strap at a point between the pair of ends of the first strap (Berkbuegler; 44A), and a pair of guides (Berkbuegler; apertures in each of 52a, 52b) spaced laterally from the connection points (Berkbuegler; the opening guides in each of 52a, 52b for strap 42 is spaced laterally from the connection points at 54a, 54b), the first strap extending through the pair of guides (Berkbuegler; at 42a, 42b). 

    PNG
    media_image1.png
    611
    430
    media_image1.png
    Greyscale

	Berkbuegler fails to teach the pair of first guides fixed to the platform and spaced laterally of the connection points, the first strap extending through the pair of first guides.
And a pair of first guides (Overbaugh; guides through which 30 pass on the frame of the platform, see FIG 4) fixed to the platform (Overbaugh; see FIG 4) and spaced laterally of the connection points (Overbaugh; spaced laterally from connection of 30 with the lever portion of the jaws 28), the first strap extending through the pair of first guides (Bessinger; where straps 30 extends through theguides as seen in FIG 4).

    PNG
    media_image2.png
    384
    363
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Berkbuegler such that it has a pair of first guides on the platform spaced laterally, such as the guides of Bessinger. The motivation for doing so would be to arrange the guides to help hold and direct the first strap to be secured to the platform.

In regards to claim 3, Berkbuegler as modified by Overbaugh teach the treestand of claim 1, further comprising a pair of first guides (Berkbuegler; apertures in each of 52a, 52b) (Overbaugh; guides through which 30 pass on the frame of the platform, see FIG 4) spaced laterally of the connection points (Berkbuegler; the opening guides in each of 52a, 52b for strap 42 is spaced laterally from the connection points at 54a, 54b) (Overbaugh; spaced laterally from connection of 30 with the lever portion of the jaws 28), the first strap extending through the pair of first guides (Berkbuegler; at 42a, 42b) (Bessinger; where straps 30 extends through theguides as seen in FIG 4).

    PNG
    media_image3.png
    628
    450
    media_image3.png
    Greyscale


In regards to claim 4, Berkbuegler as modified by Overbaugh teach the treestand of claim 3, further comprising a second guide (Berkbuegler; 26) on the platform (Berkbuegler; connected to 14, see FIG 4), the second strap extending through the second guide (Berkbuegler; see FIG 4 where strap 44 extends through 26).

In regards to claim 6, Berkbuegler as modified by Overbaugh teach the treestand of claim 1, further comprising a second guide (Berkbuegler; 26) fixed to the platform (Berkbuegler; connected to 14, see FIG 4), the second strap extending through the second guide (Berkbuegler; see FIG 4 where strap 44 extends through 26).

In regards to claim 8, Berkbuegler as modified by Overbaugh teach the treestand of claim 1, wherein the ladder (Berkbuegler; 12) connects to a rear edge of the platform (Berkbuegler; rear end being the end connected to the ladder), the rear edge of the platform being opposite the front edge of the platform (Berkbuegler; rear edge with ladder opposite the front edge with the jaws).

In regards to claim 9, Berkbuegler teaches a treestand, comprising: a ladder (Berkbuegler; 12) having a plurality of rungs (Berkbuegler; see the rungs in FIG 1); a platform  (Berkbuegler; 14) extending outwardly in a first direction from an upper end of the ladder (Berkbuegler; see FIG 1), the platform having a front edge and a rear edge (Berkbuegler; front edge towards the tree, rear edge towards the ladder); a pair of jaws under the platform (Berkbuegler; 30, 31 attached at the underside of 14), the pair of jaws rotatable about a pivot point between an open position (Berkbuegler; FIG 3A) and a closed position (Berkbuegler; FIG 3B), each of the pair of jaws having a gripping portion extending from the pivot point to a first end passed the front edge of the platform (Berkbuegler; portions that wrap around the tree of 30, 31) and a lever portion extending from the pivot point toward the rear edge of the platform to a second end (Berkbuegler; small portion of 30 and 31 which extend past the pivot point towards the ladder); a first strap having a pair of ends (Berkbuegler; strap 42), each of the pair of ends connected to a respective one of the pair of jaws at a connection point (Berkbuegler; connection point being at the screw which attaches the bracket to the rotatable jaw, 54a and 54b in FIG 4), and a second strap (Berkbuegler; 44) connected to the first strap at a point between the pair of ends of the first strap (Berkbuegler; 44A).
	Berkbuegler fails to teach the connection point being on the lever portion of each of the pair of jaws.
	Overbaugh teaches where the connection point (Overbaugh; see where each of 30 connects to each of 28) is on the lever portion of each of the pair of jaws (Overbaugh; the connection points being on the lever portions which is on the opposite side of the pivot bolts from the gripping portion).

    PNG
    media_image2.png
    384
    363
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Berkbuegler such that the connection point is on the lever portion of each of the pair of jaws as taught by Overbaugh. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reposition the connection points being on the level portions on each of the pair of jaws, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	The motivation for doing so would be to place the connection points closer to the second strap to prevent entanglement of parts. 

In regards to claim 10, Berkbuegler as modified by Overbaugh teach the treestand of claim 10, wherein the ladder (Berkbuegler; 12) connects to the rear edge of the platform (Berkbuegler; rear end being the end connected to the ladder), the rear edge of the platform being opposite the front edge of the platform (Berkbuegler; rear edge with ladder opposite the front edge with the jaws).

In regards to claim 11, Berkbuegler teaches a treestand, comprising: a ladder (Berkbuegler; 12) having a plurality of rungs (Berkbuegler; see the rungs in FIG 1); a platform (Berkbuegler; 14) extending outwardly in a first direction from an upper end of the ladder (Berkbuegler; see FIG 1), the platform having a front edge and a rear edge (Berkbuegler; front edge towards the tree, rear edge towards the ladder), a first side edge and a second side edge (Berkbuegler; the first and second side edges on either side of the platform); a pair of jaws under the platform (Berkbuegler; 30, 31 attached at the underside of 14), the pair of jaws rotatable about a pivot point between an open position (Berkbuegler; FIG 3A) and a closed position (Berkbuegler; FIG 3B); a first strap having a pair of ends (Berkbuegler; strap 42), each of the pair of ends connected to a respective one of the pair of jaws at a connection point (Berkbuegler; connection point being at the screw which attaches the bracket to the rotatable jaw, 54a and 54b in FIG 4); a second strap (Berkbuegler; 44) connected to the first strap at a point between the pair of ends of the first strap (Berkbuegler; 44A); a pair of guides (Berkbuegler; apertures in each of 52a, 52b), wherein the pair of ends of the first strap include a first end and a second end (Berkbuegler; first end and second end of strap 42), and wherein the first strap extends from a first jaw of the pair of jaws, towards the first side edge of the platform (Berkbuegler; where an end of strap 42 extends from its connection point towards the first side edge), and then towards the second side edge (Berkbuegler; where strap 42 extends from the connection to 44A towards the second side edge of the platform), and from the second side edge to the second jaw of the pair jaws (Berkbuegler; where strap 42 extends to the connection point on the opposing jaw).
	Berkbuegler fails to teach a pair of guides on the platform, the pair of jaws being between the pair of guides, the first strap extends towards the first side edge of the platform and through a first guide of the pair of guides, from the first guide toward the second side edge of the platform to a second guide of the pair of guides and from the second guide to a second jaw of the pair of jaws.
	Overbaugh teaches a pair of guides on the platform (Overbaugh; see FIG 4 where guides are on the frame of the platform to direct cords 40), the pair of jaws being between the pair of guides (Overbaugh; see FIG 4), straps (Overbaugh; 30) extending through the first guide at a first edge of the platform, and through a second guide at a second edge of the platform (Overbaugh; see FIG 4).

    PNG
    media_image2.png
    384
    363
    media_image2.png
    Greyscale

	Berkbuegler as modified by Overbaugh together teaches the first strap extends towards the first side edge of the platform and through a first guide of the pair of guides (Berkbuegler; where an end of strap 42 extends from its connection point towards the first side edge) (Overbaugh; through the first line guide), from the first guide toward the second side edge of the platform to a second guide of the pair of guides (Berkbuegler; where strap 42 extends from the connection to 44A towards the second side edge of the platform) (Overbaugh; through the second guide) and from the second guide to a second jaw of the pair of jaws (Berkbuegler; where strap 42 extends to the connection point on the opposing jaw) (Overbaugh; the cord 30 extending to the connection point of 28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Berkbuegler such that the single strap of Berkbuegler utilizes the line guides of Overbaugh. The motivation for doing so would be to allow a user to arrange the cords out of the way and to direct the cords in a pathway advantageous for opening and closing the jaws, as well as being held up and apart from being potentially entangled with any moving parts of the device. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170142959 A1) to Berkbuegler as modified by (US 20140182969 A1) to Overbaugh as applied to claim 1 above, in further view of (US 20050129491 A1) to Smith.
In regards to claim 2, Berkbuegler as modified by Overbaugh teach the treestand of claim 1, but fails to teach wherein the pair of jaws is biased to the first open position.
Smith teaches wherein the pair of jaws (Smith; 40a, 42a and 40b, 42b) is biased to the first open position (Smith; see FIG 1 where jaws are biased to an open position by springs 62a, 62b and see [0019] where the springs 62a 62b are described as extension springs to bias the jaws in an open position).

    PNG
    media_image4.png
    557
    405
    media_image4.png
    Greyscale

Berkbuegler and Smith are analogous art from similar fields of endeavor i.e. clamping devices with jaws.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Berkbuegler such that the jaws are biased to an open position, as taught by Smith. The motivation for doing so would be to allow the jaws to automatically open when the straps are no longer secured, thus allowing a user to very easily mount the treestand, take it down, or reposition it without needing excess movement to ensure the jaws are fully open.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2-4, 6, and new claims 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, applicant argues that Berkbuegler fails to teach the newly amended claim limitations, including limitations concerning the guides for the first strap, and where the first strap is connected to the lever portions of the jaws. Overbaugh has been cited as prior art to teach these limitations.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                                                                                                                                                                                                                      /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647